SUMMARY ORDER
Appellant Henry H. McCoy II, who represented Transnational News Company as a member of a group of coordinated objectors to a settlement of a consolidated class action against defendants-appellees, appeals the district court’s rulings denying him attorneys’ fees and expenses following the approval of the global settlement between the parties. In re Excess Value Insurance Coverage Litigation, M-21-84 (RMB) (MDL-1339) (S.D.N.Y. Nov. 2, 2005); In re Excess Value Insurance Coverage Litigation, M-21-84 (RMB) (MDL-1339) (S.D.N.Y. Nov. 18, 2005) (denying motion for reconsideration). We assume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented on appeal.
We review the district court’s denial of objectors’ counsel fees and expenses, as well its denial of the motion for reconsideration, for abuse of discretion. See Goldberger v. Integrated Res., Inc., 209 F.3d 43, 47 (2d Cir.2000); Boule v. Hutton, 328 F.3d 84 (2d Cir.2003). The court properly evaluated whether counsel to the coordinated objectors were entitled to attorneys’ fees and expenses, concluding that they failed to show “that the settlement was improved as a result of their efforts.” See White v. Auerbach, 500 F.2d 822, 828 (2d Cir.1974). Appellant demonstrated no abuse of discretion by the district court.
We affirm for substantially the reasons given by the district court in its opinion. We have carefully considered all of McCoy’s arguments and find them to be without merit. The judgment of the district court is therefore AFFIRMED.